Case 4:17-cv-00893-ALM Document 151 Filed 12/17/18 Page 1 of 10 PageID #: 5131
                 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

HUAWEI TECHNOLOGIES CO., LTD., a
Chinese corporation, and FUTUREWEI
TECHNOLOGIES, INC., a Texas corporation,

               Plaintiffs,                            The Honorable Amos L. Mazzant, III

       vs.                                            Civil Action No. 4:17-cv-00893 ALM

YIREN RONNIE HUANG, an individual, and
CNEX LABS, INC., a Delaware corporation,

               Defendants.


                       DEFENDANTS' MOTION TO COMPEL
                  FURTHER PRODUCTION OF PLAINTIFFS’ EMAILS

 CONTAINS MATERIALS DESIGNATED HIGHLY CONFIDENTIAL – ATTORNEYS’
          EYES ONLY UNDER STIPULATED PROTECTIVE ORDER

       Defendants CNEX Labs, Inc. (“CNEX”) and Yiren “Ronnie” Huang hereby move to

compel Plaintiffs to search emails of up to an additional 20 witnesses using a significantly

narrowed set of eight (8) search terms, targeted at the allegations set forth in Defendants’

counterclaims and affirmative defenses and clearly relevant witnesses identified in Plaintiffs’

documents and supplemental initial disclosures. The proposed set of narrowed search terms is

attached as Exhibit A hereto. Defendants further request an order requiring that Plaintiffs be

required to produce documents (including emails) that they have agreed to produce relating to

communications they had (1) with Xiamen University, Denkei or Electronic Scientific

Engineering concerning CNEX, and (2) two former Huawei employees who also worked at

CNEX (Zhi Zhihong and Li Ting).




DEFENDANTS' MOTION TO COMPEL FURTHER PRODUCTION OF PLAINTIFFS'                                 Page | 1
EMAILS
Case 4:17-cv-00893-ALM Document 151 Filed 12/17/18 Page 2 of 10 PageID #: 5132
                  HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


I.       INTRODUCTION

         During the December 3, 2018 telephonic conference call, the Court asked the parties to

attempt to reach agreement concerning Defendants’ request for additional email discovery from

Plaintiffs in light of recent developments in this action, but indicated that Defendants could file a

motion if the parties were unable to resolve this issue during further meet and confer discussions.

Unfortunately (but not surprisingly given Plaintiffs’ view that discovery is only a one-way

street), the parties were not able to reach agreement, necessitating the filing of this motion.

Indeed, Plaintiffs refused to even run the narrowed set of search terms Defendants are proposing

to determine the purported burden imposed by the additional searching Defendants have

requested. Defendants therefore respectfully move for an order compelling Plaintiffs to search

emails of up to an additional 20 admittedly relevant custodians1 using a narrowed set of only

eight (8) search terms. All of this discovery is targeted at recent developments in this litigation,

including the filing of Defendants’ counterclaims and affirmative defenses (see Dkts. 127, 132)

as well as Defendants’ awareness of additional relevant witnesses identified in Plaintiffs’

recently produced documents and Plaintiffs’ recently served supplemental initial disclosures



            .




1
    Although Defendants initially suggested an additional 15 custodians,

                            Plaintiffs have not and cannot dispute that the 15 custodians
Defendants initially identified have relevant knowledge and documents relating to the claims and
defenses in this action. See 12/3/18 Tr. at 27:17-18. In addition to these 15 witnesses,
Defendants request the ability to search up to an additional 5 Huawei employees
                                                                                             .
                                                                       Plaintiffs cannot possibly
dispute that these witnesses have relevant knowledge and documents.

DEFENDANTS' MOTION TO COMPEL FURTHER PRODUCTION OF PLAINTIFFS'                                    Page | 2
EMAILS
Case 4:17-cv-00893-ALM Document 151 Filed 12/17/18 Page 3 of 10 PageID #: 5133
                 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


       Defendants further request an order requiring that Plaintiffs be required to produce (1) all

documents and communications (including emails, etc.) between Plaintiffs and Xiamen

University, Denkei or Electronic Scientific Engineering concerning CNEX, and (2) all

documents concerning Plaintiffs and two former Huawei employees who also worked at CNEX

(Zhi Zhihong and Li Ting). These documents are critical to Defendants’ counterclaims and

defenses, and Plaintiffs have indicated that they are agreeable to producing all of such documents

they are able to locate following a reasonable investigation. See Ex. 1 at 4.2

II.    STATEMENT OF FACTS

       After the Court’s August 14, 2018 order (Dkt. 107), Plaintiffs and Defendants met and

conferred and agreed that each side could provide 16 custodians and up to 50 ESI search terms

each for the other side to use to search for and produce relevant emails and other documents.

Defendants selected their initial list of 16 custodians at a time when Plaintiffs had not identified

any Huawei witnesses with relevant knowledge in their initial disclosures. See Ex. 2. Since that

time, the parties have been engaged in the collection and production of their respective emails.

       Several important developments have occurred since this time that require further ESI

discovery requested herein. First, Defendants’ review of the documents Plaintiffs have produced

in recent weeks has identified a significant number of additional custodians with relevant

information concerning Defendants’ defenses and counterclaims.




2
 Numbered exhibits (e.g., Ex. 1, Ex. 2) refer to exhibits attached to the Declaration of Jeffrey
Lau in Support of Defendants’ Motion to Compel Further Production of Plaintiffs’ Emails

DEFENDANTS' MOTION TO COMPEL FURTHER PRODUCTION OF PLAINTIFFS'                                Page | 3
EMAILS
Case 4:17-cv-00893-ALM Document 151 Filed 12/17/18 Page 4 of 10 PageID #: 5134
                 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY




       Accordingly, after initially raising this issue during a meet and confer discussion on

November 12, Defendants provided Plaintiffs with a list of an additional 15 custodians they

believe have relevant knowledge, and requested that Plaintiffs agree to search their email files.

Ex. 3. Plaintiffs have acknowledged that each of the 15 custodians has relevant documents. See

12/3/18 Tr. at 27:17-18.3

       Second, Defendants have now asserted affirmative defenses and counterclaims, which

include allegations that Plaintiffs have, on their own and with other co-conspirators including

Xiamen University as well as certain Chinese-based distributors (Denkei and Electronic

Scientific Engineering) and others, breached their own employment agreement with Mr. Huang


3
  While contending that they will “investigate and work with their clients to determine whether it
is likely that any of these individuals may have documents that have not already been produced
that are relevant to the claims and defenses in this case” and that “[t]o the extent our
investigations uncover additional responsive documents, they will be produced in a timely
manner” (see Ex. 1 at 2), Plaintiffs have refused to run Defendants’ original search terms through
these custodians – and have further refused to run even the significantly narrowed set of eight
terms now at issue. It is therefore unclear how Plaintiffs could possibly do any additional
“investigation” of these individuals’ files, as Plaintiffs are refusing to provide any details
concerning their continued “investigation.”

DEFENDANTS' MOTION TO COMPEL FURTHER PRODUCTION OF PLAINTIFFS'                               Page | 4
EMAILS
Case 4:17-cv-00893-ALM Document 151 Filed 12/17/18 Page 5 of 10 PageID #: 5135
                 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


and misappropriated Mr. Huang and CNEX’s proprietary confidential and trade secret

information. See Dkt. 132 at ¶¶ 42-53. The parties’ prior agreement with respect to email

custodians and searching was not premised on any defenses or counterclaims that Defendants

might file. See Dkt. 107 at 12.

       Lastly, although Plaintiffs did not identify a single one of their witnesses as having

relevant knowledge of the claims and defenses in this case in their initial disclosures, in

supplemental initial disclosures served on November 30, Plaintiffs have for the first time now

                                      . Ex. 4 at 2-10.

                                                                                              In light

of these developments and given the seriousness of the allegations involved in this action,

Defendants believe that Plaintiffs should be compelled to search email accounts of an additional

20 custodians using the narrowed set of search terms Defendants have proposed.

III.   ARGUMENT

       A.      Plaintiffs Should Be Ordered To Produce The Additional Documents
               (Including Emails) They Have Promised To Produce.

       During the parties’ meet and confer communications, Defendants requested and Plaintiffs

promised to search for and produce (1) all documents and communications between Plaintiffs

and Xiamen University, Denkei or Electronic Scientific Engineering concerning CNEX4, and (2)

all documents concerning Plaintiffs and two former Huawei employees who also worked at

CNEX (Zhi Zhihong and Li Ting). These documents are critical to Defendants’ counterclaims


4
  During the December 3 hearing, the Court ordered Plaintiffs to produce such documents and
communications, and further required Plaintiffs to advise Defendants of any documents relating
to such documents and communications they were withholding on purported relevance grounds.
12/3/18 Tr. at 22-24. Plaintiffs have indicated in recent meet and confer discussions that they
would produce the first portion of these documents by the end of this week (December 14) and
the remainder by the end of next week (December 21).

DEFENDANTS' MOTION TO COMPEL FURTHER PRODUCTION OF PLAINTIFFS'                                  Page | 5
EMAILS
Case 4:17-cv-00893-ALM Document 151 Filed 12/17/18 Page 6 of 10 PageID #: 5136
                 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


and defenses, including their misappropriation and conspiracy claims. As noted above, Plaintiffs

have stated that they will produce such documents. See 11/26/18 J Coleman letter at 4. They

should be ordered to do so promptly.

       B.      The Court Should Require Plaintiffs To Conduct The Additional Email
               Searches And Produce The Results.

       Plaintiffs should further be ordered to search up to an additional 20 custodians using the

narrowed set of eight search terms listed in Exhibit A, which are all tied to Defendants’

counterclaims and defenses. As discussed above, the initial 16 custodians Defendants identified

several months ago were selected without the benefit of Defendants (1) being able to review

Plaintiffs’ subsequently produced documents, or (2) having Plaintiffs’ supplemental initial

disclosures, which                                                                             .

And, the initial group of custodians was selected without regard to Defendants’ subsequently

filed counterclaims and affirmative defenses. While all of the individuals in the initial group of

custodians did indeed have relevant documents, new developments in this action – including

Defendants’ discovery based on Plaintiffs’ document production to date of what appears to be

wide-ranging conspiracy to obtain confidential and proprietary information about CNEX’s

technology involving a large number of Huawei employees as well as a number of third party co-

conspirators – requires that Plaintiffs be required to search the emails of an additional group of

custodians. Indeed, not requiring Plaintiffs to do further email searching would reward their

hiding the ball in their initial disclosures by not identifying a single Huawei witness with

relevant knowledge. Huawei should not be heard to complain about having to conduct additional

email searches when this is in part an issue of its own making a result of its disregard of the

Court’s rules and procedures.




DEFENDANTS' MOTION TO COMPEL FURTHER PRODUCTION OF PLAINTIFFS'                                 Page | 6
EMAILS
Case 4:17-cv-00893-ALM Document 151 Filed 12/17/18 Page 7 of 10 PageID #: 5137
                 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


       During the December 3 conference with the Court, Plaintiffs’ counsel contended

Defendants’ request constituted a “do-over” of email discovery, particularly given Defendants’

initial request that the search terms used for the initial email production be used for the search.

See 12/3/18 Tr. at 28:22-30:2. Not so. As discussed above, there have been significant new

developments in this action since the initial custodians were proposed, and Plaintiffs do not and

cannot dispute that these additional custodians have relevant information. Moreover, to address

Plaintiffs’ concerns that the search terms used for the initial email production were too broad,

Defendants have significantly narrowed their search terms to no more than eight key terms that

are directly tied to the allegations in their counterclaims and affirmative defenses.

       Any burden objection should therefore be overruled. The eight search terms Defendants

are proposing are narrow and targeted – and Plaintiffs have refused to even see if use of any of

these terms would result in an inordinate number of “hits.” Accordingly, there is no basis for

Plaintiffs – a huge corporation which has only now

                                                                               -- to complain about

burden. To the contrary, Plaintiffs have engaged in a wide-ranging conspiracy to pilfer CNEX’s

and Mr. Huang’s technology through illicit means, and Defendants must be allowed basic

discovery from admittedly relevant witnesses both to prosecute their affirmative claims and to

defend against Plaintiffs’ claims.

       C.      Plaintiffs’ Counter-Proposal Is Not Sufficient.

       During meet and confer discussion, Plaintiffs proposed searching for only an additional

two witnesses using the parties’ initial search terms.5 After conferring, Plaintiffs raised their


5
 When Defendants first raised their request for additional email searching of Plaintiffs’
witnesses during meet and confer discussions, Plaintiffs responded by threatening that they
would seek to force Defendants to search emails of additional witnesses, namely Defendants’

DEFENDANTS' MOTION TO COMPEL FURTHER PRODUCTION OF PLAINTIFFS'                                 Page | 7
EMAILS
Case 4:17-cv-00893-ALM Document 151 Filed 12/17/18 Page 8 of 10 PageID #: 5138
                HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


offer to four witnesses. Given the significant number of people involved in the conspiracy

Plaintiffs engaged in to steal Defendants’ technology, as well as the

                                                        , this is insufficient. Moreover, as noted

above, Plaintiffs themselves decried the use of the original search terms as a “do-over.”

Defendants have therefore proposed a significantly narrowed set of search terms to focus the

additional email searching.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs should be ordered to produce what they promised to

produce: (1) all documents and communications (including emails, etc.) between Plaintiffs and

Xiamen University, Denkei or Electronic Scientific Engineering concerning CNEX, and (2) all

documents concerning Plaintiffs and two former Huawei employees who also worked at CNEX

(Zhi Zhihong and Li Ting). Plaintiffs should further be ordered to search the emails of up to an

additional 20 custodians based on the narrowed set of eight search terms Defendants have

proposed.




other founders. Notably, Plaintiffs are suggesting that they would request using the initial search
terms they had proposed – clearly showing that is Plaintiffs, not Defendants, who are seeking a
“do-over” of email discovery.

DEFENDANTS' MOTION TO COMPEL FURTHER PRODUCTION OF PLAINTIFFS'                               Page | 8
EMAILS
Case 4:17-cv-00893-ALM Document 151 Filed 12/17/18 Page 9 of 10 PageID #: 5139
             HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


 DATED: December 11, 2018              Respectfully submitted,

                                       FARELLA BRAUN + MARTEL LLP

                                       /s/ Jeffrey M. Fisher
                                       Stephanie P. Skaff (admitted pro hac vice)
                                       Jeffrey M. Fisher (admitted pro hac vice)
                                       235 Montgomery Street, 17th Floor
                                       San Francisco, California 94104
                                       Telephone: (415) 954-4400
                                       Fax: (415) 954-4480
                                       sskaff@fbm.com
                                       jfisher@fbm.com
                                       dcallaway@fbm.com

                                       /s/ Deron R. Dacus
                                       Deron R. Dacus
                                       State Bar No. 00790553
                                       The Dacus Firm, P.C.
                                       821 ESE Loop 323, Suite 430
                                       Tyler, TX 75701
                                       Phone: (903) 705-1117
                                       Fax: (903) 581-2543
                                       ddacus@dacusfirm.com

                                       Attorneys for Defendants YIREN RONNIE
                                       HUANG and CNEX LABS, INC.




DEFENDANTS' MOTION TO COMPEL FURTHER PRODUCTION OF PLAINTIFFS'                 Page | 9
EMAILS
Case 4:17-cv-00893-ALM Document 151 Filed 12/17/18 Page 10 of 10 PageID #: 5140
                 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


                              CERTIFICATE OF CONFERENCE

 The undersigned hereby certify that (1) that counsel has complied with the meet and

 confer requirement in Local Rule CV-7(h); and (2) the above-referenced motion is opposed.

                                              /s/ Jeffrey Mark Fisher
                                              Jeffrey Mark Fisher

                                              /s/ Deron R. Dacus
                                              Deron R. Dacus


                   CERTIFICATE OF AUTHORIZATION TO SEAL

        Pursuant to Local Rule CV-5, the undersigned counsel hereby certifies that authorization

 for filing under seal has been previously granted by the Court in the Protective Order (Dkt. 118)

 entered in this case on October 2, 2018.

 .
                                                    /s/ Deron R. Dacus
                                                    Deron R. Dacus


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with a redacted copy of this document via the

 Court’s CM/ECF system per Local Rule CV-5(a)(3) and with a unredacted copy via electronic

 mail on December 11, 2018.

                                                    /s/ Deron R. Dacus
                                                    Deron R. Dacus




 DEFENDANTS' MOTION TO COMPEL FURTHER PRODUCTION OF PLAINTIFFS'                            Page | 10
 EMAILS
